Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the RCE filed on January 20, 2021 (original application filed September 1, 2017).  Applicant has amended claims 1, 7, 15, 19, cancelled no claims and added no new claims. THIS ACTION IS MADE NON-FINAL. Claims 1-21 are pending of which claims 1, 15 and 19 are in independent form.  Claims 1-21 are presented for examination. 
Examiner's Note: Examiner has cited particular paragraphs and/or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes ET (“Fuentes”, US 2015/0032509 A1) in view of Cordasco (”Cordasco”, US 2010/0251128 A1).

Claim 1: Fuentes teach, a computer-implemented method of presenting an in-page console to a website manager on a website for reviewing interaction data captured during user interaction with one or more web pages of the website (in a typical implementation, a web-site provider -manager
activating, with a web browser, the in-page console via an activation procedure (In the illustrated example, the upper section of the illustrated screenshot (labeled, "Include our JavaScript") includes a section of computer code that, if pasted into the HTML code for the "Bob's Application" website, would enable the website administrator to intuitively and easily to design into the website (and modify as desired) "in-application" -in-page console- questions for visitors to the website, P116);
selecting one of the web pages of the website after activation of the in-page console (FIG. 6D shows a screenshot that the website administrator can access that lets him or her add a conversation (e.g., with one or more in-application questions) into the "Bob's Application" website about the new sale's reporting feature, P122);
overlaying the in-page console on the selected web page (Fig. 6D);
and displaying (FIGS. 6A to 6M), with the in-page console (As shown, a popup box appears -in-page console overlay- that includes a greeting and initial question that have been programmed in (e.g., by a website administrator), P153) related to the selected web page overlaid on the selected web page (FIGS. 6A to 6M show an exemplary sequence of screenshots that would be viewable at a computer-based user interface (e.g., a desktop computer or the like) by a website administrator (FIGS. 6A to 6J and 6M) or by a person visiting the administered website (FIGS. 6K and 6L), according to one implementation of the concepts disclosed herein, P114), the interaction data captured during user interaction with the selected web page  Finally, FIG. 6M shows an exemplary sequence of screenshots that the website administrator might see after the visitor's interactions with the website, P114) wherein the captured interaction data comprises at least one of survey data, metadata and survey analysis  (However, in other embodiments, a data collection module is interchangeably referred to as a "conversation" or "survey" in a website, which represents one or more questions posed to a user on a website, P84);
but does not explicitly teach,
wherein the in-page console is translucent such that the web page is at least partially visible through the in page console;
wherein the interaction data comprises at least one of survey results, metadata related to a user completing a survey and analytics derived from the survey results.
However, in an analogous art, Cordasco teaches, A computer-implemented method for visualization of website analytics overlaid upon the source website is described (Abstract) and further teach, wherein the in-page console is translucent such that the web page is at least partially visible through the in page console (The interactive graphical reports are generated as overlays placed over the customer website and can be transparent, semitransparent -translucent-  and/or opaque renderings presented in the context of the customer website, P40) Cordasco, in Fuentes to use the display a web page as a semitransparent or translucent page. Motivation to combine comes from Fuentes, who clearly teaches displaying overlays on a website (Figs. 6A-6M) that can be extended to include means for displaying the overlays as a translucent page.


Claim 2: Fuentes teach, further comprising: selecting another web page of the website after activation of the in-page console; overlaying the in-page console on the selected other web page; and displaying, with the in-page console, the interaction data captured during user interaction with the selected other web page to enable review of the captured interaction data for the selected other web page overlaid on the selected other web page(According to the example shown in FIG. 6D, the "Add Conversation" screenshot presents a number of prompts or questions to the website administrator to help the website administrator design the conversation.  For example, first the screenshot asks the website administrator to give the conversation an internal name.  In this example, the 

Claim 3: Fuentes teach, further comprising: selecting a plurality of web pages of the website after activation of the in-page console (FIG. 6E shows an example of how the CSS Finder functionality can be accessed.  According to the illustrated example, selecting the "CSS Finder" button causes a popup box ("The CSS Finder") to appear, P129), overlaying the in-page console on one or more of the selected web pages; and displaying, with the in-page console, the interaction data captured during user interaction with the plurality of web pages to enable review of the captured interaction data for the selected web pages overlaid on one or more of the selected web pages (Entering the URL for the "Bob's Application" website and hitting enter causes a version of the "Bob's Application" website appears on the screen, as shown in FIG. 6F, P130).

Claim 4: Fuentes teach, further comprising the step of aggregating, with the in-page console, interaction data captured during interaction with the selected web page by a plurality of users over time; and wherein displaying is further defined as displaying, with the in-page console, the aggregated interaction data captured from the plurality of users over time (see Quick info in Fig. 6F)..

Fuentes teach, further comprising the steps of: recording, with a replay module, interaction data captured during user interaction with the selected web page (and record information about a user 1010 interaction with the data collection module at the identified web-based information resource 1020, P33); processing the interaction data to compose a replay visualization; and displaying, with the in-page console, the replay visualization to enable review of the replay visualization for the selected web page overlaid on the selected web page (Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, P166).

Claim 6: Fuentes teach, further comprising: implementing, with the web browser, a feedback badge on the web page for enabling submission of feedback related to the website or the selected web page (In a typical implementation, the "thumbs up or down" report includes information about how much feedback received on the new sales reporting feature has been positive and how much has been negative, P143); and replacing the feedback badge with a reporting badge upon activation of the in-page console and with the reporting badge displaying an indicator of interaction data captured for the website or the selected web page (Each link under the "View Reports" header includes a number that, in a typical implementation, would show how many pieces of relevant data are included in the corresponding report that relate to the indicated topic, P143).

Fuentes teach, wherein the interaction data includes one or more of survey result data, feedback data (With customer satisfaction data, the web-site provider will be able to measure its customer satisfaction score across its users., P10), and diagrams derived from analysis feedback data, metadata (However, in other embodiments, a data collection module is interchangeably referred to as a "conversation" or "survey" in a website, which represents one or more questions posed to a user on a website., P84 and Fig. 6B).

Claim 8: Fuentes teach, wherein overlaying the in-page console on the selected web page enables content of the selected web page to be visible during display of the interaction data with the in-page console (According to the illustrated example, selecting the "CSS Finder" button causes a popup box ("The CSS Finder") to appear, P129 and Fig. 6E)..

Claim 9: Fuentes teach, wherein activating is further defined as injecting special text to a web address of the website (In other embodiments, step 5140 may be skipped (or do nothing) if the default state is to hide a feature until it is appropriate to display a feature (e.g., using JavaScript injection to display a feature into a web-based information resource), P89).

Claim 10: Fuentes teach, wherein the special text is a hash fragment (The desktop application 1020 may execute one or more functions that communicate 

Claim 13: Fuentes teach, wherein the step of activating is further defined logging into a portal using a login within the web browser (In other embodiments, a user identification unit 3030 may identify a logged in user according to that user's unique database record (e.g., the "user_id" field in a User table), P45).

Claim 14: Fuentes teach, wherein overlaying the in-page console further comprises using HTML iframe (In certain embodiments, step 5510 may request a fully or partially assembled data collection module as an iframe from the server 5015, P97).

Claim 15 is similar in scope to claim 5 and therefore rejected under similar rationale. Furthermore, Fuentes clearly teach, a recording module (A recorder unit 3060 is operable to obtain information from a web-based information resource 1020, including, without limitation, information such as one or more users' interactions with the web-based information resource and one or more users' interactions with one or more data collection modules at the web-based information resource, P60) and displaying a playback (the recorder unit 3060 may store the information across multiple tables associated by keys, such that reports for a given web-based information resource may be generated and displayed, P62 and Figs. 6A-M).

Claim 16: Fuentes teach, further comprising: detecting, with the replay module, additional interaction data after composing the replay visualization; processing the additional interaction data to compose an updated replay visualization ; and displaying, with the in-page console, the updated replay visualization to enable review of the updated replay visualization for the selected web page overlaid on the selected web page (Moreover, FIGS. 6K and 6L show an exemplary sequence of screenshots that a visitor to the "Bob's Application" website might see when he or she performs certain actions at the website.  Finally, FIG. 6M shows an exemplary sequence of screenshots that the website administrator might see after the visitor's interactions with the website, P114).

Claim 17: Fuentes teach, wherein displaying the replay visualization with the in-page console enables content of the selected web page to be visible during review of the replay visualization (FIG. 6M shows a screenshot that enables the website administrator to easily share feedback from the system with other members of the website administrator's team, P155).

Claim 18: Fuentes teach, further comprising activating, with the web browser, the in-page console by one or more of: injecting special text to a web address of the website (In other embodiments, step 5140 may be skipped (or do nothing) if the default state is to hide a feature until it is appropriate to display a feature (e.g., using JavaScript injection to display a feature into a web-based information 

Claim 19 is similar in scope to claim 6 and therefore rejected under similar rationale. Furthermore, Fuentes clearly teach, replacing feedback badge (see user feedback Figs. 6G) with reporting badge (see reports in Fig. 6I-K).

Claim 20: Fuentes teach, wherein the indicator indicates a number of feedback submissions provided for the selected web page (see Total Comments in Fig. 6F).

Claim 21: Fuentes teach, wherein the feedback badge and the reporting badge are each implemented via HTML tags (FIG. 6A shows a screenshot of a website that the administrator might access to obtain sections of computer code (e.g., JavaScript tags) that the website administrator can simply copy and paste into the HTML code, P115).



Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes ET (“Fuentes”, US 2015/0032509 A1) ) in view of Cordasco (”Cordasco”, US 2010/0251128 A1) and in view of Kublickis (”Kublickis”, US 2007/0067297 A1).

Claim 11: Neither Fuentes nor Cordasco explicitly teach, wherein the step of activating is further defined as activating a bookmarklet with the web browser.
However, in an analogous art, Kublickis teaches, users can share surface and deep web links with other users having similar profiles (Abstract) and further teach, activating is further defined as activating a bookmarklet with the web browser (Once found, links to websites in the deep web can be saved by the user to their web browser's `bookmarks` or `favorites` list.  As long as a link to a particular web page in the deep web has an associated cookie (if required) stored on the user's computer, the page can usually be regenerated and displayed on demand by the user, P22). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Kublickis, in modified Fuentes to use the touch information to calculate capacitance value and acceleration signal. Motivation to combine comes from Fuentes, who clearly teaches activating a website (Once designed, therefore, it is very easy to activate or deactivate a conversation on a website, P139) that can be extended to include a bookmark/bookmarklet as a means for activation.



Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes ET (“Fuentes”, US 2015/0032509 A1) ) in view of Cordasco (”Cordasco”, US 2010/0251128 A1) and in view of Dumitrascu ET (”Dumitrascu”, US 9,577,889 B1).

Claim 12:Neither Fuentes nor Cordasco explicitly teach, wherein the step of activating is further defined as activating a browser plugin with the web browser.
However, in an analogous art, Dumitrascu teaches, systems and methods are disclosed which facilitate management and monitoring of page-level usage data (Abstract) and further teach, activating is further defined as activating a browser plugin with the web browser (The local interaction monitoring component 104 may be configured to gather any data reflective of user interaction with a content item, including but not limited to scrolling a content item, mouse interaction with a content item (e.g., movement and selection), keyboard interaction with a content item (e.g., keystrokes), other input by a client of the client computing device (e.g., touchscreen input, voice input, etc.), interaction with the content item by other elements or components of the client computing device 102 (such as software components, plugins, add-ons, etc.), CL 7/8:64-23). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Dumitrascu, in modified Fuentes to use the touch information to calculate capacitance value and acceleration signal. Motivation to combine comes from Fuentes, who clearly teaches activating a website (Once designed, therefore, it is very easy to activate or deactivate a conversation on a website, P139) that can be extended to include a plugin component as a means for activation.
Response to Arguments
Applicant's arguments, filed on January 20, 2021, have been considered but they are not persuasive in view on new citation(s) and/or clarification(s). However, the examiner is always available for discussions via telephonic interviews.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL N KUMAR whose telephone number is (571)270-1693 and Fax number is (571)270-1693 .  The examiner can normally be reached on Monday-Fridays ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL N KUMAR/							3/30/2021Primary Examiner, Art Unit 2174